FILED
                                                                                  COURT OF APPEAL.
                                                                                      DIVISION II

                                                                                 20E1 DEC - 2   AM 9: 00
IN THE COURT OF APPEALS OF THE                                          STArtgMA, WWNGTON

                                                    DIVISION II



     ESTATE OF ROBERT J. MASON, by                                   No. 45038 -1 - 1I
     and through its Personal Representative,


                          Respondent,
                                                                     UNPUBLISHED OPINION
            v.




     STATE OF WASHINGTON,
     DEPARTMENT OF REVENUE,


                          Appellant.




            MAXA, J. —         The Department of Revenue appealed a trial court order ordering it

     to issue a final release of estate tax liability as to the Estate of Robert J. Mason. That

     order was based on our Supreme Court' s opinion in In re Estate of Bracken, 175 Wn.2d

     549, 290 P. 3d 99 ( 2012). In response to Bracken, in 2013 the legislature amended the


     Estate and Transfer Tax Act, chapter 83. 100 RCW, retroactive to estates of decedents,


     like Mason,      who    died   on or after   May    17, 2005. Challenges to those amendments,


     including their retroactivity, were brought by estates and considered by the Supreme

     Court in In     re   Estate of Hambleton, No. 89419 -1.        This appeal was stayed pending a

     decision in Hambleton.


                On October 2, 2014, the Court issued its opinion in Hambleton, upholding the

     validity   of   the 2013 amendment. In         re   Estate of Hambleton,       Wn.2d ,     335 P. 3d
45038 -1 - II



398 ( 2014). The Department and the Estate agree that the Hambleton opinion resolves


this appeal in favor of the Department and that the trial court' s order should be reversed.


Accordingly, we reverse the trial court' s order in favor of the Estate and remand to the

trial court for entry of judgment in favor of the Department without an award of fees or

costs to either party. The mandate will issue upon filing of this opinion.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




                                               2